LAND, J.
Defendant was indicted for having carnal knowledge of a female below the age of consent, and pleaded not guilty. Two days later the defendant filed a so-called demurrer, which seems to be a motion to compel the district attorney to dismiss an affidavit charging a like offense against the same female on another date. This motion was overruled by the court, and the case was tried. The defendant was found guilty as charged, and after his motion for a new trial and motion in arrest were overruled, was *13sentenced to imprisonment at hard labor for a term of five years. Defendant has appealed.
The demurrer, so called, raises no question of law for our consideration, and the overruling of the same worked no prejudice to the accused.
The indictment negatived prescription, and there is nothing in the record to show what evidence was adduced on the subject.
The complaint that the corpus delicti was not proven beyond a reasonable doubt raises an issue of fact which this court cannot review.
The complaint that the jurors were influenced by prejudice and outside clamor is not disclosed by the record.
We agree with the trial judge that the remarks of the district attorney on the trial were based on the evidence, and were within the hounds of legitimate argument.
The motion for a new trial raises no question of law for our consideration. The filing of an assignment of errors for the consideration of the trial court is not warranted by any rule of criminal procedure. The attack in the motion in arrest on the constitutionality of Act No. 98 of 1880, providing for the organization of the criminal district court of the parish of Orleans, is repelled by the decisions of this court in State v. Crowley, 38 La. Ann. 783 ; State v. Dalon, 35 La. Ann. 1141; State v. Murray, 47 La. Ann. 1424, 17 South. 832.
Judgment affirmed.